Citation Nr: 1753241	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Service connection for a left leg/knee disability, claimed as secondary to service-connected residuals of right thigh injury, Muscle Group XV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1972 to February 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO, inter alia, denied service connection for a left leg disability, claimed as secondary to service-connected residuals of right thigh injury, Muscle Group XV (right thigh disability).  The Veteran filed a notice of disagreement with the denials in February 2012.  The RO issued a statement of the case (SOC) in January 2014 and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file. 

In January 2016, the Board granted service connection for left great toe hallux interphalangeus/valgus with degenerative joint disease of the metatarsophalangeal joint, left second toe hallux rigidus and left second hammertoe.  At that time, the Board remanded the claim of service connection for a left leg disability to the agency of original jurisdiction (AOJ) for further development..

For reasons made clear below, the Board has now characterized the claim on appeal as encompassing a claim for left leg/knee disability.

While the Veteran previously had a paper claims file, this appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.   All records have been reviewed.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  No left leg/knee disability was shown in service or for several years thereafter, and there is no lay or medical suggestion that any such disability had its onset during service or is otherwise medically related to service.

3.  The most persuasive medical opinion to address the medical relationship between current left leg/knee disability, diagnosed as left knee strain, and service-connected right thigh disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a left leg/knee disability, claimed as secondary to service-connected right thigh disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service (or service-connected disorder)  and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A February 2011 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As for the Veteran's November 2015 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the remaining claim herein decided.   See Hearing Transcript (T.) at p. 2.  Also, information was elicited regarding the history of any left leg disability and whether there were any outstanding medical records available.  See T. at p. 3-15.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the Board's January 2016 remand, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the instant claims to obtain updated VA treatment records, afford the Veteran a VA examination detailing the etiology of any sleep apnea as secondary to service-connected right thigh disability, and to thereafter readjudicate the claim.   On remand, VA treatment records dated through January 2016 were obtained, the Veteran was afforded a VA examination in September 2016 where, after a full examination the examiner provided an opinion as to whether the left leg disability was etiologically related to the service-connected right thigh disability.  Thereafter, the claims were readjudicated in a December 2016 SSOC.  Although the AOJ sent the letter inviting the Veteran to provide, or provide authorization to obtain, any additional pertinent evidence, as directed, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  

Accordingly, the Board finds that there has been substantial compliance with the January 2016 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the elements of a claim are met is based on an analysis of all the evidence of record, and  evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that, although the AOJ considered the claim for service connection for a left leg disability on both direct and secondary theories of entitlement, there is actually no evidence or allegation that a left leg disability had its onset during, or is otherwise medically-related to, service.  The available service treatment records are negative for any complaints, finding or diagnosis related to the left leg.  No left leg disability was shown, or is alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of a left leg/knee disability for approximately 35 years after service-a factor that would tend to weigh against a claim for direct service connection, if a, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, the Veteran has only asserted that his left leg disability is secondary to his service-connected right thigh disability.  Moreover, neither the Veteran nor his representative has contended (to include at the November 2015 Board hearing) that service connection for a left leg disability should be granted on a direct basis.

Given the complete absence of evidence or allegation that a left leg/knee  disability is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

A left knee abnormality was noted on  April 2011 VA examination, although, at that time, no diagnosis was provided.  The only diagnosis of any left leg/knee disability is the diagnosis of left knee strain, which was provided by the September 2016 VA examiner.

On the matter of medical nexus, the Veteran provided a statement from Dr. B.J.H., D.P.M.  In the statement, Dr. B.J.H. stated that the Veteran's left leg pathology is secondary to the Veteran's service-connected disability, which caused increased weightbearing loads to the Veteran's contralateral left side.

On VA examination in September 2016-which, as noted above, culminated in the diagnosis of eft knee strain-the examiner opined that it was less likely than  not that the Veteran's left knee strain was proximately due to or the result of his service-connected disability.  As rationale, the examiner stated that the Veteran's service-connected disability is the result of a crush injury which could have damaged the adductor longus and brevis, gracilis, and adductor magnus.  The examiner explained that this muscle group pulls the leg to the contralateral leg and also flexes the thigh.  However, the examiner explained that the muscle group is not important in walking or standing.  As such, the service-connected disability would not impact ambulation or mobility.  Further, the examiner explained that the Veteran's contention of favoring his left leg as a result of a right thigh injury is not supported by the medical literature as the muscle group does not generate altered body mechanics or limping.  As such, the examiner concluded that the left knee diagnosis was unrelated to the service-connected disability.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not, however, be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the September 2016 medical opinion, the examiner offered a clear opinion as to why the Veteran's left knee strain was not caused or aggravated by his diabetes mellitus, type II. The examiner offered a rationale to support that opinion after a thorough review of the Veteran's claims file.  The examiner explained that the injured muscle group is not important in walking or standing.  As such, the service-connected disability would not impact ambulation or mobility.  Further, the examiner explained that the Veteran's contention of favoring his left leg as a result of a right thigh injury is not supported by the medical literature as the muscle group does not generate altered body mechanics or limping.  The examiner offered a cogent opinion supported by a detailed rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Nieves, supra; Stefl, supra.

Significantly, the Board finds that the more detailed, better explained  September 2016 VA examiner's opinion outweighs the statement of Dr. B.J.H., D.P.M, which, as noted, merely indicates that "left leg pathology" is secondary to the service connected disability.  Notably, Dr. B.J.H. does not identify the left leg pathology, or provide a specific diagnosis of any disability be it a knee or some other disability.  By contrast,  the September 2016 VA examiner specified that the only left leg/knee  disability is a left knee strain.  .  With regard to rationale, Dr. B.J.H. stated that the service-connected disability caused increased weightbearing loads to the Veteran's contralateral left side.  Dr. B.J.H., however, did not describe how this resulted in the Veteran's leg disability.  It is not readily apparent that increased weightbearing loads will cause some disability.  By contrast, the VA examiner explained that the Veteran's contention of favoring his left leg as a result of a right thigh injury is not supported by the medical literature as the muscle group does not generate altered body mechanics or limping, as explained above.  

As such, the Board finds the September 2016 VA examiner's opinion constitutes the most persuasive medical etiology opinion of record.  See Owens, supra.

Furthermore, to the extent the Veteran, himself, asserts the existence of a medical relationship between his left leg disability and his service-connected thigh disability, such assertions do not provide persuasive support for the claim.   

The Veteran is certainly competent to attest to matters within his own personal knowledge, such as those observed or experienced  (see, e.g., Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005)), and may opine as etiology of some simple disabilities, such as those observable or otherwise perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring)).  However, the matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (a layperson may be competent to attest to a broken leg, but not to diagnose cancer).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.   As indicated, the opinion of the VA examiner is the most probative opinion on this point, and that opinion weighs against the claim.

For all the foregoing reasons, the Board finds that the claim for secondary service connection for a left leg/knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a left leg/knee disability, claimed as secondary to service-connected right thigh disability, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


